— Per Curiam:
The assignments of error are not in conformity to our rules. We think, however, the evidence was ample to justify the Court in submit*103ting the case to the jury. Without considering the instructions as to the measui’e of damages, it is plain that the jury did not follow it, and there was no harm done to the plaintiff in error. The assignment of error to that part of the charge is in direct violation of the rule of Court that, “when the error assigned is to the charge of the Court, the part of the charge referred to must be quoted totidem verbis in the specification.” “Any assignment of error not according to this will be held the same as none:" Criswell v. Altemus, 8 Harris, 124.
Judgment affirmed.